EXECUTION COPY

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (the “Agreement”) is entered into by and between Joan
M. Sweeney (“you”) and Allied Capital Corporation (the “Company”), a Maryland
corporation, and will be effective on May 13, 2009 (the “Effective Date”). You
and the Company shall be referred to collectively as the “Parties.” This
Agreement is an important document and you are hereby advised to review it with
an attorney before signing it.

WHEREAS, as Chief Operating Officer, you have had a central role in the
management of the Company;

WHEREAS, in November 2008 you postponed your retirement that you had planned for
December 31, 2008;

WHEREAS, you and the Company want to have a transition period before you retire
from the Company;

WHEREAS, the Company will provide you with compensation and other benefits on
the terms and conditions set forth in this Agreement;

WHEREAS, you are willing to continue your employment and perform services for
the Company on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Parties agree as follows:

1. Responsibilities.

You agree to serve as a Managing Director and Senior Advisor to the Chief
Executive Officer (“CEO”). In that position, you shall report to the CEO and be
responsible for advising him on strategic business and management issues and for
such special projects as directed by the CEO. You shall devote sufficient time,
attention, skill and energy to the business of the Company to accomplish
assigned tasks. Except when the CEO reasonably requires your presence in the
office or at meetings at other locations, you may regularly perform your
services from any location you choose as long as you take appropriate
precautions to protect the Company’s Confidential Information (as defined in
Section 5 below). You shall perform your responsibilities in accordance with the
standards and policies that the Company may from time to time establish. You may
engage in appropriate civic, charitable, non-profit activities or business
activities and devote a reasonable amount of time to private investments or
boards or other activities, provided that you notify the CEO in writing of any
such activities and the CEO reasonably determines that such activities do not
interfere or conflict with your job responsibilities and are not or are not
likely to be contrary to the Company’s interests. Nothing in this Agreement
shall preclude you from managing any passive investment made by you in publicly
traded equity securities or other property (provided that no such investment may
exceed 5% of the equity of any entity), without the prior approval of the
Company. You and the Company agree that your position is important to the
Company’s success and that the highest level of performance is required from
you. You represent that you are not subject to any legal obligations or
restrictions that would prevent or limit you from performing your
responsibilities under this Agreement.

2. Compensation. During the Term (as defined in Section 3(a) below):

(a) Base Compensation. Your “Base Compensation” shall be $125,000.00 per month
(which would equal one million five hundred thousand dollars on an annualized
basis) payable in accordance with the Company’s regular payroll practices in
effect from time to time and subject to withholding of amounts required by law.
The Company may review and adjust your Base Compensation periodically, usually
annually, but may not decrease your Base Compensation.

(b) Business Expenses. The Company shall pay or reimburse you for all ordinary
and reasonable business-related expenses you incur in the performance of your
duties under this Agreement, including reasonable and necessary travel expenses.
The Company will reimburse you for all such expenses upon the presentation by
you of an itemized account of such expenditures, together with supporting
receipts and other appropriate documentation.

(c) Stock Options. At a meeting of the Compensation Committee of the Company’s
Board of Directors on May 13, 2009, the Company awarded you 500,000 stock
options in accordance with the terms and conditions of the Allied Capital
Corporation Amended Stock Option Plan and a Notice of Grant of Stock Options and
Option Agreement in a form substantially similar to that in Attachment A.

(d) Special Retention Bonuses. You will receive special retention bonuses, which
shall be subject to withholdings of amounts required by law, as follows: (A)
$150,000 to be paid on the next regularly scheduled payroll date after the first
anniversary of the Effective Date, and (B) $300,000 to be paid on the next
regularly scheduled payroll date after the second anniversary of the Effective
Date (“Special Retention Bonuses”).

3. Term of Retention.

(a) The Company agrees to employ you, and you agree to remain in employment with
the Company, up to but not including the third anniversary of the Effective Date
(the “Term”), provided that either you or the Company may end your employment
earlier under the terms set forth in Section 3(b) through 3(f) below. At the end
of the Term, your employment with the Company shall terminate. “Termination
Date” shall mean the day that your employment with the Company ends for any
reason. Unless the Company requests otherwise, when your employment ends for any
reason, you shall be deemed to have resigned as of the Termination Date from all
positions you hold with the Company or any affiliated entity, or based on your
employment with the Company.

(b) The Company has the right to terminate your employment at any time with or
without Cause. For all purposes under this Agreement, “Cause” shall mean:



  (i)   a willful refusal by you to substantially perform your duties under this
Agreement, other than a refusal resulting from your complete or partial
incapacity due to physical or mental illness or impairment, which refusal is
materially injurious to the Company and which continues on an uninterrupted
basis for more than thirty (30) days after written notice by the Company to you
specifying in reasonable detail your claimed refusal; provided, however, that
you shall have no authority to bind the Company during the thirty (30) days
after written notice is delivered hereunder;



  (ii)   a willful act by you, which constitutes embezzlement or criminal fraud
and which is materially injurious to the Company;



  (iii)   your ineligibility to serve as employee, officer or director of the
Company pursuant to Section 9 of the Investment Company Act of 1940, as amended;
or



  (iv)   a breach by you of your duty of loyalty to the Company, which breach is
materially injurious to the Company and continues unremedied for more than
thirty (30) days after written notice by the Company to you specifying in
reasonable detail such breach; provided, however, that you shall have no
authority to bind the Company during the thirty (30) days after written notice
is delivered hereunder.

No act, or failure to act, by you shall be considered “willful” if done in good
faith and with a reasonable belief that the act or omission was lawful and in
the Company’s best interest. Any determination of Cause under this Agreement
shall be made by a resolution duly adopted by the affirmative vote of at least
two-thirds (2/3) of the members of the Board (not including you if you are a
member of the Board) at a meeting of the Board called and held for that purpose
provided that you shall have been given written notice of such meeting at least
ten (10) business days prior to the meeting and shall have been given the
opportunity to be heard by the Board before any such resolution is passed. Any
failure by the Company to follow the procedures set forth in this Section 3(b)
in connection with a termination of your employment shall result in such
termination being deemed to be a termination by the Company without Cause under
this Agreement.

(c) You have the right to resign your employment with the Company at any time
with or without Good Reason after having given the Company thirty (30) days
written notice. The Company may, in its sole discretion, select any date prior
to the end of such thirty (30) day period as the Termination Date.

Before you can resign for Good Reason, you must give the Company thirty
(30) days written notice of your intent to resign for Good Reason and of the
facts and circumstances you believe constitute Good Reason. If the Company fails
to cure within thirty (30) days after receipt of such notice, your employment
will end on the day following the expiration of that thirty (30) day period. For
purposes of this Agreement, “Good Reason” shall mean that within the sixty
(60) days prior to your notice of intent to resign for Good Reason there has
been: (1) a material breach of this Agreement by the Company; (2) a reduction in
your Base Compensation or Special Retention Bonus (as defined in Section 2
above); (3) a failure by the Company to maintain directors’ and officers’
liability coverage; (4) John Scheurer ceases to be Chief Executive Officer of
the Company other than due to his death or Disability; or (5) a Change in
Control. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events after the Effective Date of this
Agreement:

(i) the sale or other disposition of all or substantially all of the Company’s
assets;



  (ii)   the acquisition, whether directly, indirectly, beneficially (within the
meaning of rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) or of record, as a result of a merger, consolidation or otherwise,
of securities of the Company representing fifteen percent (15%) or more of the
aggregate voting power of the Company’s then-outstanding Common Stock by any
“person” (within the meaning of Sections 13(d) and 14(d) of the 1934 Act),
including, but not limited to, any corporation or group of persons acting in
concert, other than (i) the Company or its subsidiaries and/or (ii) any employee
pension benefit plan (within the meaning of Section 3(2) of the Employee
Retirement Income Security Act of 1974) of the Company or its subsidiaries,
including a trust established pursuant to any such plan; or



  (iii)   the individuals who were members of the Board as of the Effective Date
(the “Incumbent Board”) cease to constitute at least two-thirds of the Board;
provided, however, that any director appointed by at least two-thirds of the
then Incumbent Board or nominated by at least two-thirds of the Nominating
Committee of the Board (a majority of the members of the Nominating Committee
shall be the then Incumbent Board or appointees thereof), other than any
director appointed or nominated in connection with, or as a result of, a
threatened or actual proxy or control contest, shall be deemed to constitute a
member of the Incumbent Board.

(d) Your employment shall be deemed to have been terminated by you upon your
(i) death or (ii) inability to perform your duties under this Agreement due to
your physical or mental illness or impairment, even with reasonable
accommodation, for more than twenty-six (26) substantially consecutive weeks in
any twelve (l2)-month period (“Disability”). For purposes of this Section 3(d),
the Termination Date will be the date of your death or the first day after the
substantially consecutive 26th week that you receive notice of Disability, as
applicable.

(e) Under the conditions set forth under this Section 3(e) or Section 3(f)
below, you may become eligible to receive additional payments from the Company,
provided, however, that in no event shall any such payment be made unless you
have entered into a Designated Release that has become final and binding within
36 days after your receive the form of Designated Release from the Company.
“Designated Release” means a form of release that is substantially similar to
Attachment B to this Agreement that the Company may modify as necessary for the
release to have the same legal effect on any claims at that time as the current
form of Attachment B would have on any claims if it were signed today, which the
Company shall provide you within seven (7) days after the other conditions for
any payment under this Section 3(e) or Section 3(f) have been met. If during the
Term (i) your employment is terminated by the Company without Cause, by you for
Good Reason or due to your death or Disability and (ii) provided that within
thirty-six (36) days after you receive the form of Designated Release from the
Company you (or in the event of your death or legal incapacity, the legal
representative of you or your estate) have released any claims you, your legal
representatives or your heirs, may have against the Company, its predecessors,
successors, parents, portfolio companies or affiliates or any of their then
current or former shareholders, officers, directors, agents, legal
representatives, or employees in accordance with the Designated Release, then
the Company shall pay you a lump sum equal to the sum of (x) the total amount of
Base Compensation (as defined in Section 2(a) above) and any Special Retention
Bonuses (as defined in Section 2(d) above) that you would have received if your
employment had continued from the Termination Date through the end of the Term
and (y) an amount equal to $2,300 for the first full month after the Termination
Date and for every following month through the last month of the Term.

(f) Subject to the Designated Release requirement set forth in Section 3(e):



  (i)   If the conditions in either subsection 3(f)(i)(a) or 3(f)(i)(b) are met,
you shall be eligible to receive an additional payment under any such subsection
or subsections, provided, however, that the total amount paid out under 3(f)(i)
shall in no event exceed two million dollars:



  a.   If there is a Change in Control before the second anniversary of the
Effective Date and your employment is terminated by you for Good Reason as a
result of such Change in Control or has previously been terminated either by the
Company without Cause or by you for Good Reason, you shall receive a lump sum
payment of two million dollars;



  b.   If before the second anniversary of the Effective Date your employment is
terminated by the Company without Cause or by you for a Good Reason other than
Good Reason due to a Change in Control and you also cease to be a member of the
Company’s Board of Directors other than due to your resignation, death or
disability, you shall receive a lump sum payment of one million dollars.



  (ii)   If there has not been a Change in Control that would entitle you to a
payment under Section 3(f)(i)(a) above and the conditions in either subsection
3(f)(ii)(a) or 3(f)(ii)(b) are met, you shall be eligible to receive an
additional payment under any such subsection or subsections, provided, however,
that the total amount paid out under 3(f)(ii) shall in no event exceed one
million dollars:



  a.   If there is a Change in Control on or after the second anniversary of the
Effective Date but before the third anniversary of the Effective Date and your
employment is terminated by you for Good Reason as a result of such Change in
Control or has previously been terminated either by the Company without Cause or
by you for Good Reason, you shall receive an additional lump sum payment of one
million dollars;



  b.   If on or after the second anniversary of the Effective Date but before
the end of the Term your employment is terminated by the Company without Cause
or by you for a Good Reason other than Good Reason due to a Change in Control
and you also cease to be a member of the Company’s Board of Directors other than
due to your resignation, death or disability, you shall receive a lump sum
payment of five hundred thousand dollars.

(g) Any payment that becomes due under Section 3(e) above shall be made within
seven (7) days following the end of the six-month period after the Termination
Date. Any payment(s) that become due under Section 3(f) above shall be made
within the later of: (A) seven (7) days following the end of the six-month
period after the Termination Date; and (B) thirty (30) days following the Change
in Control. All such payments shall be subject to withholdings required by law.

(h) If any provision of this Agreement would cause you to incur any additional
tax or interest under Section 409A of the Internal Revenue Code of 1986, as
amended (“the Code”), or any regulations or Treasury guidance promulgated
thereunder, the Company shall reform such provision, provided that the Company
shall: (i) maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A of the
Code; and (ii) notify and consult with you regarding such amendments or
modifications prior to the effective date of any such change.

(i) In addition to the payments under Section 3 hereof, if it shall be
determined that any event or any payment, vesting, distribution, or transfer by
the Company (or any successor, affiliate or by any other person) to you or for
your benefit under the terms of this Agreement or otherwise (including, without
limitation, the Stock Option Agreement(s), the Split Dollar Life Insurance
Agreement or any employee benefit plan)(collectively, a “Payment”) would be
subject to or result in the imposition of the excise tax under Section 4999 of
the Code (and any regulations issued thereunder, any successor provision, and
any similar provision of state or local income tax law)(collectively, the
“Excise Tax”), then the Company shall pay to you a lump sum (“Tax Equalization
Payment”) in an amount sufficient that, after payment of the federal, state or
local income, employment or other required taxes (other than taxes that may be
imposed by Section 409A of the Code)(“Regular Taxes”), you shall receive an
amount equal to the Excise Tax. Such payment shall be made within 15 days of the
date which you remit such Excise Tax. In determining the amount of any Regular
Taxes, the maximum applicable, marginal rate of tax for the year in which the
Tax Equalization Payment is payable shall be used. The amount of this Tax
Equalization Payment shall be determined by the Company’s independent
accountants.

(j) You shall not be required to mitigate the amount of any payment contemplated
under Section 3(e) or Section 3(f) above, nor shall any payment be reduced by
any earnings that you may receive from any other source.

4. Employee Benefits.

You shall be eligible to participate in all employee benefit plans and programs
that the Company may provide from time to time to employees at your level,
subject in each case to the generally applicable terms and conditions of any
such plan or program and to the determinations of any person or committee
administering any such plan or program. The Company may modify or terminate any
such benefit or program at any time.

5. Confidential Information.

(a) Except as specifically provided below, you shall not disclose or use at any
time, either during or after the Term, any Confidential Information (defined
below) of the Company, its parents, subsidiaries, portfolio companies,
predecessors, successors or affiliates (collectively “the Companies”), whether
patentable or not, that you have learned or will learn as a result of your
service to the Companies in any capacity, whether or not you developed such
information. For purposes of this Agreement, “Confidential Information” shall
include, without limitation, information regarding either the Companies’ or
their customers’ or business partners’:



  •   trade secrets or proprietary information;



  •   existing and prospective investments;



  •   financing information and sources;



  •   patent applications, developmental or experimental work, formulas, test
data, prototypes, models, and product specifications;



  •   financial information;



  •   financial projections and pro forma financial information;



  •   sales and marketing strategies, plans and programs and product development
information;



  •   employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers;



  •   organizational structure and reporting relationships; and



  •   business plans.

(b) Information that is or later becomes publicly available in a manner wholly
unrelated to any breach of this Agreement by you will not be considered
Confidential Information as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you shall treat it as
Confidential Information until you receive clarification from the CEO that it is
not Confidential Information.

(c) Confidential Information shall remain at all times the property of the
Companies. You may use or disclose Confidential Information only:



  (i)   as authorized by the Company and necessary in providing service to the
Company in any capacity; or



  (ii)   with the prior written consent of the CEO; or



  (iii)   in a legal proceeding between you and the Company to establish the
rights of either party under this Agreement, provided that you stipulate to a
protective order to prevent any unnecessary use or disclosure; or



  (iv)   subject to a compulsory legal process that requires disclosure of such
information, provided that you have complied with the procedures in Section 5(d)
below to ensure that the Company has an adequate opportunity to protect its
legal interests in preventing disclosure.

(d) Within two (2) business days of your receipt of a subpoena or other legal
process that could possibly require disclosure of Confidential Information, you
shall provide notice to the Company, including a copy of such process and
complete information regarding the circumstances under which you received it.
You shall not make any disclosure of Confidential Information until the latest
possible date for making such disclosure in accordance with the compulsory
process (“Latest Possible Date”). If the Company seeks to prevent disclosure in
accordance with any applicable legal procedures, and provides you with notice
before the Latest Possible Date that it has initiated such procedures, you shall
not make disclosures of any Confidential Information that is the subject of such
procedures until such objections are withdrawn or ruled on.

(e) You hereby acknowledge that any breach of this Section 5 would cause the
Company irreparable harm.

6. Non-Disparagement.

During the Term, neither of the parties shall in any way, manner or form,
directly or indirectly, disparage or defame the other party and, in your case,
any director, officer or employee of the Company; provided, however, that this
Section shall not prohibit you from making a good faith assessment of the
person’s performance of his or her duties for the Company and where such
assessment is necessary to fulfill your duties to the Company. After the Term,
neither of the parties shall in any way, manner or form, directly or indirectly,
disparage or defame the other party and, in your case, any directors, officers
or employees of the Company.

7. Non-Solicitation.

(a) From the Effective Date until the second anniversary of the Termination Date
(the “Restricted Period”), you shall not, directly or indirectly, individually
or as part of or on behalf of any other person or entity (i) hire, or attempt to
solicit for hire (other than on behalf of the Company) any person, who at that
time either is or has been within the last six months an employee of the Company
(“Covered Employee”), or (ii) solicit, encourage or attempt to persuade any
consultant, vendor, client or customer to terminate or adversely modify its
existing relationship with the Company, except during the Term where you are
authorized to do so and have a reasonable good faith belief that such
termination or modification is in the best interests of the Company.

(b) If, during the Restricted Period, any Covered Employee accepts employment
with any person, company, employer or other entity in which you are an officer,
director, employee, partner, shareholder (other than of less than 5% of the
stock in a publicly traded company) or joint venturer, it shall be presumed that
the Covered Employee was hired in violation of this provision (“Presumption”).
This Presumption may be overcome by your showing by a preponderance of the
evidence that you were not directly or indirectly involved in soliciting or
encouraging the Covered Employee to leave employment with the Company.

(c) You agree to notify any person or entity to which you provide services
during the Restricted Period of the terms of your obligations under this
Section 7. The Parties agree that any breach of this Section 7 shall entitle the
Company to injunction without bond enforcing this Section 7 or for breaching
Section 7(a) the Company shall be entitled to liquidated damages equal to the
amount of the annual total compensation of any person solicited or hired in
breach or Section 7(a). The Parties are agreeing to liquidated damages for a
breach of Section 7(a) as an option to actual damages in recognition that the
Company’s employees are among it most valuable assets, but it is often difficult
to prove the actual damages resulting from such a breach.

8. Indemnification.

Commencing on the Effective Date and at all times thereafter, you shall be
indemnified by the Company pursuant to the Indemnification Agreement entered
into between you and the Company on the 27th day of February, 2004. You shall be
a beneficiary of a commercially available directors’ and officers’ liability
insurance policy maintained by the Company, on terms and conditions deemed
appropriate by the Board, with the advice of counsel, as long as you remain an
officer or director and any periods thereafter for acts relating to the period
of time in which you served as an officer and/or director.

9. Return of Property.

Upon termination of your employment with the Company for any reason, you agree
to immediately return to the Company all property belonging to the Company. This
includes without limitation all equipment, materials, credit cards and all
documents and other information prepared by you or on your behalf or provided to
you in connection with performing your duties for the Company, regardless of the
form in which such documents or information are maintained or stored, including
computer, typed, handwritten, imaged, audio, video, micro-fiche, digital, audio,
electronic or any other means of recording or storing documents or other
information. You hereby agree that you will not retain in any written, printed
or electronic or similar form any such document or other information or copies
thereof; provided, however, that you may retain a copy of this Agreement.

10. Cooperation with Legal Proceedings.

During the Term and at all times thereafter, you agree to reasonably cooperate
with the Company or any of its affiliated entities in pursuing or defending any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company, which relate to events or occurrences that
transpired while you were providing services to the Company.  Your reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company.  You also agree to
reasonably cooperate with the Company in connection with any investigation or
review by the Company or any federal, state, or local regulatory authority that
relates to events that occurred while you were providing services to the
Company. You understand that in any legal action, investigation, or review
covered by this Section 10 that the Company expects you to provide only accurate
and truthful information or testimony. The Company shall reimburse you within
30 days after submitting appropriate documentation for all reasonable expenses,
including travel expenses that you necessarily incur in connection with this
Section.

11. Intellectual Property.

You acknowledge that all inventions, innovations, improvements, developments,
methods, designs, analyses, drawings, concepts reports, original works of
authorship, copyrights (“Intellectual Property”) and all similar or related
information or materials (whether or not patentable or copyrightable) belong to
the Company provided that they (1) relate to the Company or its or any
affiliate’s actual or demonstrably anticipated business, research and
development or existing or future products or services and (2) are conceived,
developed or are made by you, individually or with others, while you are serving
the Company in any capacity (“Work Product”). To the maximum extent permissible
under law, you hereby assign all the rights to any such Work Product to the
Company and agree to execute any document necessary to achieve such assignment
and ensure that the Company has all rights to such Work Product. You have
attached a list of any Intellectual Property you have created or in which you
have any right, title or interest as of the date you sign this Agreement. If no
list is attached, it shall mean that there is no such Intellectual Property. The
Parties agree that any breach or threatened breach of this Section 11 shall
entitle the Company to injunctive relief enforcing this Section 11 without bond.
If any part of this Section 11 is found to be overbroad, the Parties authorize
the court to reform this provision to provide the maximum protection for the
Company that is legally permitted and to enforce it as reformed.



12.   Release of Claims.

(a) You hereby release each of the Released Parties (as defined below) from any
and all claims, damages, injuries and actions that may as a matter of law be
released by agreement that you or your heirs, agents or any other legal
representatives ever had, now have, or may have based on any act, omission,
matter, cause or thing that has happened through the date that you sign this
Agreement (“Released Claims”). For purposes of this Agreement, “Released
Parties” shall mean the Company and its subsidiaries, predecessors, successors,
parents, portfolio companies and affiliated entities and for each of the
foregoing entities, their former or current directors, officers, employees,
shareholders, members, agents, parent companies, portfolio companies,
successors, predecessors, subsidiaries, affiliates, assigns and attorneys.

(b) By way of example without reducing the generality of the Released Claims
described above, the Released Claims include, without limitation, any claims
under any federal, state or local law:



  •   prohibiting discrimination, retaliation, or harassment, including but not
limited to Title VII of the Civil Rights Act of 1964, Civil Rights Acts of 1866
and 1991, the Equal Pay Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, Executive Order 11246, Executive Order 11141
and any state or local laws relating to such issues;



  •   relating to layoffs, termination of employment, conditions of employment,
leave, corporate governance, employee benefits (other than any vested benefits
to which you have a right under any benefits plan), or whistleblowing, including
but not limited to the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, and
the Sarbanes-Oxley Act, and any state or local laws relating to such issues; and



  •   based on the common law of tort or contract, including but not limited to
breach of contract, wrongful discharge, emotional distress, injury to
reputation, tortious interference, promissory estoppel, and negligent retention.

(c) The Released Claims include any claims that you do not know about when you
sign this Agreement, even if knowing about such claims could have affected your
decision to sign the Agreement.

(d) Nothing in this Agreement shall be construed to prohibit you from filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission or a comparable state or local agency;
provided, however, that by signing this Agreement, you waive any right to
recover monetary damages or any other relief in connection with any such charge,
investigation or proceeding.



13.   Review and Revocation Period.

(a) You may take up to twenty-one (21) calendar days after you receive this
Agreement to consider whether to sign and deliver it to John Scheurer, CEO,
Allied Capital Corporation, 1919 Pennsylvania Avenue, NW, Washington, DC 20006.
If you choose to sign the Agreement before the twenty-one (21) day period ends,
you hereby represent that you did so voluntarily for your own benefit without
pressure from the Company. You have been advised by the Company to review this
Agreement with an attorney before you sign it.

(b) If you sign this Agreement within the twenty-one (21) day period, you then
will have seven (7) calendar days in which to revoke the Agreement by delivering
written notice to John Scheurer before the end of the seven-day period. If you
timely revoke this Agreement, this Agreement will be null and void.

14. Miscellaneous Provisions.

(a) Notices. Unless otherwise provided herein, any notice or other information
to be provided to the Company will be delivered by hand to the CEO, or sent by
overnight delivery with acknowledgement of receipt requested, to:

Chief Executive Officer

Allied Capital Corporation

1919 Pennsylvania Avenue, NW, 3rd Floor

Washington, DC 20006

Copy to:

Sally D. Garr, Esq.

Patton Boggs LLP

2550 M Street, NW

Washington, DC 20037

Any notice or other information to be provided to you will be delivered by hand
to you, or sent by overnight delivery with acknowledgement of receipt requested
to (or to such other address as you may provide notice of in writing):

Joan M. Sweeney

c/o Elaine Charlson Bredehoft

Charlson Bredehoft & Cohen, P.C.

11260 Roger Bacon Drive

Suite 201

Reston, VA 20190

(b) Dispute Resolution. You and the Company agree that arbitration in accordance
with the Federal Arbitration Act (“FAA”) and the Dispute Resolution Procedures
set forth in Attachment C to this Agreement shall be the exclusive means for
final resolution of any dispute between the Parties arising out of or relating
to your employment or this Agreement, except: (1) for workers’ compensation or
unemployment claims; (2) whenever injunctive relief is necessary to preserve the
status quo or to prevent irreparable injury; (3) disputes relating to
Sections 5, 6, 7, 9 or 10 of this Agreement; or (4) disputes over benefits or
payments that are provided under any employee benefit plan that contains a
procedure for resolving disputes. Injunctive relief or enforcement of any
arbitration award may be sought only from any court of competent jurisdiction
located in the Distict of Columbia and you hereby consent to personal
jurisdiction and venue in such court.

(c) Company Claims; Prevailing Party. In the event that the Company alleges that
you breached any of your covenants contained in Sections 5, 6, 7, 9 or 10 of
this Agreement, the Company agrees that it shall not offset or suspend any its
obligations to make payments pursuant to Section 3(e) and Section 3(f) hereof,
but instead shall be required to maintain a separate action for damages relating
to any such alleged breach. Subject to the provisions of Section 14(b) hereof,
the prevailing party in any dispute brought under this Agreement shall be
entitled to receive her or its attorneys’ fees and related costs associated with
resolving such dispute(s).

(d) Nature of Agreement. You and the Company each have been represented by
separate counsel and are entering into this Agreement voluntarily with a full
understanding of its terms. This Agreement, including all attachments hereto,
constitute the entire agreement between you and the Company and supersede and
cancel all prior agreements and understandings between you and the Company,
including without limitation the Employment Agreement that you and the Company
entered into as of January 1, 2004, all amendments to that Employment Agreement
and all attachments, except the Indemnification Agreement entered into between
you and the Company on the 27th day of February, 2004 and the existing stock
option agreements shall continue in full force and effect. In making this
Agreement, the Parties warrant that they did not rely on any representations or
statements other than those contained in this Agreement. No modification or
waiver of or amendment to any provision of this Agreement will be effective
unless in writing and signed by you and the CEO. A delay or failure by the
Company to exercise any right that is the subject of this Agreement will not be
construed as a waiver of that right. A waiver of a breach on any one occasion
will not be construed as a waiver of any other breach. Regardless of the choice
of law provisions of the District of Columbia or any other jurisdiction, the
Parties agree that this Agreement shall be otherwise interpreted, enforced and
governed by the laws of the District of Columbia. This Agreement will continue
in effect until all obligations under it are fulfilled. If any part of this
Agreement is held to be void or unenforceable, the remaining provisions shall
continue with full force and effect. This Agreement is not assignable by you,
but the Company may assign this Agreement to any successor entity. This
Agreement is binding on you and your legal representatives and the Company, its
successors or assigns. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.

This Agreement may be executed in any number of counterparts each of which shall
be an original, but all of which together shall constitute one instrument. The
headings in this Agreement are for convenience only and shall not effect the
interpretation of this Agreement.

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by its authorized officer, as of the day and year set forth under
their signatures below.

ALLIED CAPITAL CORPORATION

     
/s/ Joan M. Sweeney
  By: /s/ Anthony T. Garcia
 
   
Joan M. Sweeney
  CHAIRMAN, COMPENSATION

COMMITTEE OF THE BOARD OF

DIRECTORS

Date: May 13, 2009 Date: May 13, 2009

